DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-20 remain pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Applicant claims no benefit of a prior-filed application under 35 U.S.C. §119(e) or under 35 U.S.C. §120, §121, §365(c), or §386(c). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. Specifically, the claimed invention is directed to a judicial exception of an abstract idea without significantly more.

Analysis for Independent Claims 1 and 11:
Step 1: Determining if claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, composition of matter).
Independent claim 1 is directed to “a surface adaptation method”. The claim is directed to a process, which is a statutory category. (Step 1: yes)
Independent claim 11 is directed to “a surface adaption device”. The claim is directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Independent claim 1 (and similarly claim 11) recite in general the steps of “evaluating a plurality of longitudinal forces,” “evaluating a plurality of wheel slips,” “determining a maximum longitudinal force,” and “determining a wheel slip.”
These limitations, as currently drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected and determining information from the collected data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the obtained data could generate or identify the various values and data therefrom, either mentally or using a pen and paper. Claims 1 and 11 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Independent claim 1 recite the additional elements of “sampling points,” and “wheel slip threshold.”  
The Examiner finds these elements are generic processing circuitry for performing the general steps stated above. Accordingly, the additional elements within the claim taken as a whole and individually do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claim 1 is not integrated into a practical application.
Independent claim 11 recite the additional elements of “sampling points,” “wheel slip threshold,” “memory,” and “a processing circuit.”  
The Examiner finds these elements are generic processing circuitry for performing the general steps stated above. Accordingly, the additional elements within Claim 11 is not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception.
The additional elements in claims 1 and 11 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Step 2A Prong Two. Independent claims 1 and 11 fail to claim anything significantly more than the judicial exception.

Conclusion:
Independent claims 1 and 11 are directed to the abstract idea of a mental process. Accordingly, claims 1 and 11 are not patent eligible under 35 U.S.C. 101. 

Analysis for Dependent Claims 2-10 and 12-20:
Step 1: Determining if the claim(s) are directed a statutory class of invention (i.e., process, machine, manufacture, or composition of matter).
Claims 2-10 are directed to method of claim 1. The claims are directed to a process, which is a statutory category. (Step 1: yes)
Claims 12-20 are directed to device of claim 11. The claims are directed to a machine, which is a statutory category. (Step 1: yes)

Step 2A Prong One: Determining if the claim(s) recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity, fundamental economic practices, and “an idea ‘of itself’”).
Claims 2-10 and 12-20 recite additional limitations directed to a mental process. The same analysis of Step 2A Prong One for claim 1 applies. Claims 2-10 and 12-20 are directed to the judicial exception of a mental process.

Step 2A Prong Two: Determining if additional limitations within the claim(s) integrate the judicial exception into a practical application.
Claims 2-10 and 12-20 recite additional limitations, which viewed both individually and in combination, fail to integrate the judicial exception into a practical application. Claims 2-10 and 12-20 are not integrated into a practical application.

Step 2B: Determining if the additional elements, taken individually and in combination, do not result in the claim, as a whole, amounting to significantly more than the judicial exception?
The additional elements in claims 2-10 and 12-20 fail to recite any additional elements, viewed both individually and as a whole, that amount to significantly more than the judicial exception. The same analysis applies in this step 2B as discussed in Claims 2-10 and 12-20 fail to claim anything significantly more than the judicial exception.

Conclusion:
Dependent claims 2-10 and 12-20 are directed to the abstract idea of a mental process. Accordingly, claims 2-10 and 12-20 are not patent eligible. Overall, claims 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 8, 9, 11, 13-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yngve et al. U.S. P.G. Publication 2012/0179327 (hereinafter, Yngve), in view of Ghoneim U.S. Patent 5,305,218 (hereinafter, Ghoneim).
Regarding Claim 1, Yngve teaches a surface adaptation method, suitable for a vehicle (determining road surface of a vehicle (i.e., change in friction), Yngve, Paragraphs 0010 and 0028), comprising: 
-evaluating a plurality of longitudinal forces with respect to a plurality of sampling points (determining the longitudinal force (i.e., Fx), once every pre-determined time period (i.e., sampling points), Yngve, Paragraph 0015 and Figure 3); 
-evaluating a plurality of wheel slips with respect to the plurality of sampling points (determining the wheel slip (i.e., longitudinal slip), sampling over a pre-determined time period (i.e., sampling points), Yngve, Paragraph 0015 and Figure 3); 
	Yngve does not teach the method to include determining a maximum longitudinal force from the plurality of longitudinal forces; and determining a wheel slip threshold from the plurality of wheel slips, wherein the wheel slip threshold corresponds to the maximum longitudinal force.
	Ghoneim teaches determining a maximum longitudinal force based on the longitudinal forces (Ghoneim, Col. 2 Lines 40-57 and Figure 4). Moreover, Ghoneim (Ghoneim, Col. 2 Lines 40-57 and Figure 4).   
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Yngve to include determining a maximum longitudinal force from the plurality of longitudinal forces; and determining a wheel slip threshold from the plurality of wheel slips, wherein the wheel slip threshold corresponds to the maximum longitudinal force as taught by Ghoneim.
	It would have been obvious because determining a maximum longitudinal force and slip value or limit allows for determining the maximum adhesion between the wheel and the road surface (Ghoneim, Col. 4 Lines 55-65).
Regarding Claim 3, Yngve, as modified, teaches the surface adaptation method of claim 1, wherein each of the plurality of wheel slips is determined according to an effective rotational radius (determining slip based on rolling radius, Yngve, Paragraphs 0013-0014), a wheel angular velocity at a sampling point (determining angular wheel speed (i.e., angular velocity), which is measured during a time period (i.e., sampling point), Yngve, Paragraphs 0013-0014), or a vehicle speed at a previous sampling point (vehicle speed over a period of time, thus a sampling period, Yngve, Paragraphs 0013-0014).
Regarding Claim 4, Yngve, as modified, teaches the surface adaptation method of claim 1, wherein a vehicle speed at a sampling point is determined according to a previous vehicle speed at a previous sampling point (determining vehicle speed during a time period (i.e., sampling point), Yngve, Paragraphs 0013-0014), a (determining vehicle acceleration during a time period (i.e., sampling point), Yngve, Paragraphs 0013-0014), an angular velocity estimator gain, a vehicle speed estimator gain, a wheel angular velocity at the sampling point (determining angular wheel speed (i.e., angular velocity), which is measured during a time period (i.e., sampling point), Yngve, Paragraphs 0013-0014), or an effective rotational radius (rolling radius, Yngve, Paragraphs 0013-0014), wherein the vehicle speed estimator gain is associated with one of the plurality of wheel slips (determining vehicle speed based on wheel slips, Yngve, Paragraph 0014).
Regarding Claim 5, Yngve, as modified, teaches the surface adaptation method of claim 1, wherein a vehicle speed Page 22 of 27at a sampling point is determined according to a previous vehicle speed at a previous sampling point (determining vehicle speed during a time period (i.e., sampling point), Yngve, Paragraphs 0013-0014), a vehicle acceleration at the sampling point (determining vehicle acceleration during a time period (i.e., sampling point), Yngve, Paragraphs 0013-0014), an angular velocity estimator gain of a first wheel, a vehicle speed estimator gain of the first wheel, a wheel angular velocity of the first wheel at the sampling point (determining angular wheel speed (i.e., angular velocity), which is measured during a time period (i.e., sampling point), Yngve, Paragraphs 0013-0014), an effective rotational radius of the first wheel (rolling radius, Yngve, Paragraphs 0013-0014), an angular velocity estimator gain of a second wheel, a vehicle speed estimator gain of the second wheel, a wheel angular velocity of the second wheel at the sampling point (determining angular wheel speed (i.e., angular velocity), which is measured during a time period (i.e., sampling point) for any wheel, Yngve, Paragraphs 0013-0014), or an effective rotational radius of the second wheel (rolling radius for any wheel, Yngve, Paragraphs 0013-0014), wherein the angular velocity estimator gain of the first wheel or the angular velocity estimator gain of the second wheel is associated with one of the plurality of wheel slips.
Regarding Claim 8, Yngve, as modified, teaches the surface adaptation method of claim 1, wherein an effective rotational radius is evaluated according to a Kalman filter (determining a radius via a Kalman filter, Yngve, Paragraphs 0014, 0024, and 0026).
Regarding Claim 9, Yngve, as modified, teaches the surface adaptation method of claim 1, wherein an acceleration measurement bias is evaluated according to a Kalman filter (determining an acceleration via a Kalman filter, Yngve, Paragraphs 0014, 0024, and 0026).
Regarding Claim 11, Yngve, teaches a surface adaptation device, configured for a vehicle (determining road surface of a vehicle (i.e., change in friction), Yngve, Paragraphs 0010 and 0028), comprising: 
-a storage device, for storing instructions of (controller for operating a vehicle control system, thus running types of instructions, Yngve, Paragraph 0010 and Figure 1): 
-evaluating a plurality of longitudinal forces with respect to a plurality of sampling points (determining the longitudinal force (i.e., Fx), once every pre-determined time period (i.e., sampling points), Yngve, Paragraph 0015 and Figure 3); 
-evaluating a plurality of wheel slips with respect to the plurality of sampling points (determining the wheel slip (i.e., longitudinal slip), sampling over a pre-determined time period (i.e., sampling points), Yngve, Paragraph 0015 and Figure 3) …
and a processing circuit, coupled to the storage device, configured to execute the instructions stored in the storage device (controller for operating a vehicle control system, thus running types of instructions, Yngve, Paragraph 0010 and Figure 1).
Yngve does not teach the device to include determining a maximum longitudinal force from the plurality of longitudinal forces; and determining a wheel slip threshold from the plurality of wheel slips, wherein the wheel slip threshold corresponds to the maximum longitudinal force.
	Ghoneim teaches determining a maximum longitudinal force based on the longitudinal forces (Ghoneim, Col. 2 Lines 40-57 and Figure 4). Moreover, Ghoneim teaches determining a wheel slip value or limit (i.e., threshold), wherein the wheel slip value or limit corresponds to the maximum longitudinal force (Ghoneim, Col. 2 Lines 40-57 and Figure 4).   
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the device of Yngve to include determining a maximum longitudinal force from the plurality of longitudinal forces; and determining a wheel slip threshold from the plurality of wheel slips, wherein the wheel slip threshold corresponds to the maximum longitudinal force as taught by Ghoneim.
	It would have been obvious because determining a maximum longitudinal force and slip value or limit allows for determining the maximum adhesion between the wheel and the road surface (Ghoneim, Col. 4 Lines 55-65)
Regarding Claim 13, the Applicant’s claim has similar limitations to claim 3 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 3.
Regarding Claim 14, the Applicant’s claim has similar limitations to claim 4 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 4.
Regarding Claim 15, the Applicant’s claim has similar limitations to claim 5 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 5.
Regarding Claim 18, the Applicant’s claim has similar limitations to claim 8 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 8.
Regarding Claim 19, the Applicant’s claim has similar limitations to claim 9 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 9.

Claims 2, 10, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yngve et al. U.S. P.G. Publication 2012/0179327 (hereinafter, Yngve), in view of Ghoneim U.S. Patent 5,305,218 (hereinafter, Ghoneim), in further view of Walenty et al. U.S. P.G. Publication 2004/0068358 (hereinafter, Walenty).
Regarding Claim 2, Yngve, as modified, teaches the surface adaptation method of claim 1.
optimizing a braking force for a specific surface, where in a braking force is allowed to increase when a currently measured wheel slip is less than the wheel slip threshold, wherein the braking force is forbidden to increase when the currently measured wheel slip is greater than the wheel slip threshold.
	Walenty teaches determining the maximum braking force (i.e., either reduce or increase) based on tire slip (Walenty, Paragraphs 0018-0025). In other words, the ABS system increases or decreases braking force based on the detected wheel slip being above or below a respective threshold (Walenty, Paragraphs 0018-0025).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Yngve to include optimizing a braking force for a specific surface, where in a braking force is allowed to increase when a currently measured wheel slip is less than the wheel slip threshold, wherein the braking force is forbidden to increase when the currently measured wheel slip is greater than the wheel slip threshold as taught by Walenty.
	It would have been obvious because changing the braking pressure ensures that the maximum braking force is applied without the vehicle losing stability (i.e., skidding) with the road (Walenty, Paragraphs 0002-0006).
Regarding Claim 12, the Applicant’s claim has similar limitations to claim 2 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 2.
Regarding Claim 10, Yngve, as modified, teaches the surface adaptation method of claim 1, wherein the plurality of longitudinal forces are evaluated according to (determining an longitudinal forces via a Kalman filter, Yngve, Paragraphs 0014, 0024, and 0026), …
	Yngve does not teach the method to include one of the plurality of longitudinal forces is associated Page 23 of 27with a brake secondary cylinder hydraulic pressure, a disk radius, a brake secondary cylinder piston area, or a piston disc friction coefficient.
	Walenty teaches that the longitudinal force is associated with the cylinder hydraulic pressure of a braking system (Walenty, Paragraphs 0021 and 0033 and Figure 1).
	One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Yngve to include one of the plurality of longitudinal forces is associated with a brake secondary cylinder hydraulic pressure, a disk radius, a brake secondary cylinder piston area, or a piston disc friction coefficient as taught by Walenty.
	It would have been obvious because incorporating the braking pressure with the longitudinal forces allows for a system to determine the overall longitudinal forces and determine if the braking force can handle the vehicle’s other longitudinal forces (i.e., slow the vehicle) (Walenty, Paragraphs 0002-0006 and 0021).
Regarding Claim 20, the Applicant’s claim has similar limitations to claim 10 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 10.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yngve et al. U.S. P.G. Publication 2012/0179327 (hereinafter, Yngve), in view of Ghoneim U.S. Patent 5,305,218 (hereinafter, Ghoneim), in further view of Sewaki U.S. P.G. Publication 2008/0027601 (hereinafter, Sewaki).
Regarding Claim 6, Yngve, as modified, teaches the surface adaptation method of claim 1.
	Yngve does not teach the method to include a plurality of angular velocity signals are averaged to calculate an a wheel angular velocity at a sampling point, where in the plurality of angular velocity signals are successive and detected in a first time interval.
	Sewaki teaches determining an average angular velocity for a sampling point (i.e., time period) from a plurality of angular velocity signals (Sewaki, Paragraphs 0015 and 0018). 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Yngve to include a plurality of angular velocity signals are averaged to calculate an a wheel angular velocity at a sampling point, where in the plurality of angular velocity signals are successive and detected in a first time interval as taught by Sweaki.
It would have been obvious because determining an average angular velocity ensures errors such as required offset values are reduced (Sweaki, Paragraphs 0015 and 0018). 
Regarding Claim 16, the Applicant’s claim has similar limitations to claim 6 and therefore are rejected for similar reasons set forth by the Examiner in the rejection of claim 6.


Allowable Subject Matter
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/A.J.C./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667